DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Species I (Figures 1-7, 9A, and 9B) in the reply filed on August 30, 2021 is acknowledged.

Status of Claims
	Claims 1-14 and 17-23 are pending.

Claim Rejections - 35 USC § 102
Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,213,436 (Fichtner).
Regarding claim 1, Fichtner discloses a flexure unit (see Figure 4e), comprising:
a coupler body (64);
a flexure body (60) at least partially surrounding the coupler body; and

wherein the coupler body comprises one or more coupling interfaces configured to facilitate coupling the flexure unit to another flexure unit (see column 8, line 66, through column 9, line 37, where portions 28, 29 correspond to portions 59, 64 in the embodiment of Figure 4e).
Regarding claim 2, Fichtner discloses the flexure body (60) surrounds a periphery of the coupler body (64; see Figure 4e).
Regarding claim 3, Fichtner discloses the flexible member (59) extends through a slot of the coupler body (64; see Figure 4e).
Regarding claim 4, Fichtner discloses the coupler body (64) comprises an interface surface for interfacing with an adjacent component (see, e.g., Figure 4f, where the flexure unit contacts adjacent component 57).
Regarding claim 5, Fichtner discloses the flexible member (59) is recessed relative to the interface surface to prevent the flexible member from contacting the adjacent component (see Figure 4a).
Regarding claim 6, Fichtner discloses the flexure body (60) has a circular outer shape (see Figure 4e).
Regarding claim 7, Fichtner discloses the coupler body (64) has a circular outer shape (see Figure 4e).
Regarding claim 8, Fichtner discloses the flexible member (59) has a blade configuration (see Figure 4e).
Regarding claim 9, Fichtner discloses the flexure body (60), the coupler body (64), and the flexible member (59) form a monolithic structure (see Figure 4e).

Claims 10, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,265,853 (Szirtes).
Regarding claim 10, Szirtes discloses a flexure device (see Figures 1-5), comprising:
a first plurality of flexure units (10a-10f) and a second plurality of flexure units (10g-10l) coupled to one another in series along an axis (211, 311), each flexure unit having
a coupler body (14),
a flexure body (16) at least partially surrounding the coupler body (see Figure 2), and
a single flexible member (20) coupling the flexure body and the coupler body to one another, wherein the single flexible member is operable to facilitate relative rotational movement between the flexure body and the coupler body about the axis (see Figure 1 and column 2, lines 14-28), and
wherein the coupler bodies of the first and second pluralities of flexure units are fixedly coupled to one another, the flexure bodies of the first plurality of flexure units are fixedly coupled to one another, and the flexure bodies of the second plurality of flexure units are fixedly coupled to one another (see Figure 5),
such that the flexure bodies of the first plurality of flexure units are rotatable relative to the coupler bodies of the first and second pluralities of flexure units about the axis, and the flexure bodies of the second plurality of flexure units are rotatable relative to the coupler bodies of the first and second pluralities of flexure units about the axis to facilitate rotation of the flexure bodies of the first plurality of flexure units relative to the flexure bodies of the second plurality of flexure units about the axis (see Figure 5 and column 2, line 67, through column 3, line 42).
Regarding claim 11, Szirtes discloses a bridge connector (shown, e.g., between respective flexure units 10g and 10h in Figure 5) coupled between two of the coupler bodies to separate at least two of the first plurality of flexure units from one another along the axis.
Regarding claim 13, Szirtes discloses the flexure body (16) at least partially surrounds the coupler body (14; see Figure 1).

Claim Rejections - 35 USC § 103
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Szirtes.
Szirtes discloses the flexure device of claim 10, but does not expressly disclose the flexible members (20) of at least two of first plurality of flexure units (10a-10f) and at least two of the second plurality of flexure units (10g-10l) are arranged substantially perpendicular to one another.
Applicant is reminded that it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the flexure device of Szirtes such that the flexible members of at least two of first plurality of flexure units and at least two of the second plurality of flexure units are arranged substantially perpendicular to one another, as rearranging parts of an invention involves only routine skill in the art. One of ordinary skill in the art would have been motivated to make such a modification in order to ensure stiffness along multiple axes.

Allowable Subject Matter
Claims 14 and 17-23 are allowed. The following is an examiner’s statement of reasons for allowance:
Regarding claims 14 and 17-22, the claims are allowed for the reasons set forth on pages 8 and 9 of the non-final rejection mailed November 8, 2021. Claim 14 including limitations set forth in previous claims 15 and 16.
Regarding claim 23, the claim is allowed for the reasons set forth on page 9 of the non-final rejection mailed November 8, 2021. New claim 23 includes limitations set forth in previous claim 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s amendments with respect to the abstract have been fully considered and overcome the previous objection.
Applicant's arguments filed February 8, 2022 with respect to independent claims 1 and 10 have been fully considered but they are not persuasive.
With respect to the claim 1, Applicant asserts, on pages 9 and 10, Fichtner fails to disclose the newly added limitation, “the coupler body comprises one or more coupling interfaces configured to facilitate coupling the flexure unit to another flexure unit.” The Examiner respectfully disagrees and directs Applicant’s attention to column 8, line 66, through column 9, line 37 of Fichtner, where the extensions of the coupler body are utilized in coupling to a stop body.
With respect to claim 10, Applicant asserts, on pages 10-12, Fichtner fails to disclose the limitations of claim 10 in that welds 112 join the pivots at surfaces where the first cylindrical member 12 of one pivot meets the second cylindrical member of another pivot. Applicant further notes claim 10 recites that it is the central coupler bodies that are fixedly coupled to one another, not the flexure bodies which at least partially surround the coupler bodies. The Examiner respectfully disagrees and notes that while the flexure units are not directly fixedly coupled to one another, claim 10 does not require such a direct coupling. As such, the welding noted by Applicant reads on the coupling limitations set forth in claim 10.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220. The examiner can normally be reached M-F 7:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
March 23, 2022